Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1, 12 and 17  is the inclusion of the limitations of 

“injecting fuel into the cylinder while flowing air from the pre-chamber to
the cylinder, wherein an amount of the fuel injected into the cylinder is adjusted
according to an amount of the air flowed from the pre-chamber to the cylinder;
initiating combustion in the cylinder after injecting the fuel into the cylinder; and engaging an electric machine to rotate the engine after initiating the combustion in the cylinder. “” in claim 1;

“combusting a second air-fuel mixture in the cylinder on its expansion stroke
while the engine is not rotating after combusting the first air-fuel mixture in the pre-chamber; and providing torque to rotate the engine via an electric machine after
combusting the second air-fuel mixture in the cylinder. “” in claim 12; and 

“ignite a second air-fuel mixture in the cylinder after igniting the first air-
fuel mixture in the pre-chamber while the cylinder is on the expansion stroke in response to the request to start the engine while the engine is stopped; and
provide torque to rotate the engine via an electric machine after combusting the second air-fuel mixture in the cylinder. ” in claim 17 that the prior art of record neither taught nor suggested.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747